 
 
 

 
Exhibit 10.2
As of July 16, 2010
 
Mr. Louis V. Aronson
President and Chief Executive Officer
Ronson Corporation
Corporate Park III, Campus Drive
 
Somerset, NJ 08875
 
Dear Mr. Aronson:
 
Reference is made to the Agreement dated March 30, 2009, as previously amended
(the “Agreement”) between Getzler Henrich & Associates LLC (“Getzler Henrich”)
and Ronson Corporation (together with its subsidiaries, the “Company”).
 
By signing below, please confirm that:
 
(i)           The date "July 31, 2010" in the two places where it appears in the
Agreement is amended to be "August 31, 2010"; provided, that this extension
shall become effective only if the Company is not a debtor in a bankruptcy
proceeding as of July 31, 2010; and
 
(ii)           On and as of July 3, 2010, the Company owes $1,909,981.52,
consisting of $1,709,981.52 in fees and expenses and $200,000 in Signing Bonus,
to Getzler Henrich under the Agreement, and such amount is owing and payable in
full, without offset, deduction or counterclaim of any kind or character
whatsoever.
 
Should another extension to the term of the Agreement be required, Getzler
Henrich will furnish the Company a proposed extension letter on or before August
19, 2010.
 
[balance of page left blank]
 

 
 

--------------------------------------------------------------------------------

 

The Agreement is, in all other respects, ratified and confirmed.
 

 
Very truly yours,
 
 
GETZLER HENRICH & ASSOCIATES LLC
 
 
By:
/s/ Joel Getzler
   
Joel Getzler
   
Vice Chairman

Agreed to and accepted:
 
RONSON CORPORATION
 
By:  /s/Louis V. Aronson II                              
        Name: Louis V. Aronson II
        Title: President and Chief Executive Officer
 
RONSON CONSUMER PRODUCTS CORPORATION
 
By:  /s/Louis V. Aronson II                              
        Name: Louis V. Aronson II
        Title: President and Chief Executive Officer
 
RONSON AVIATION, INC.
 
By:  /s/Louis V. Aronson II                              
        Name: Louis V. Aronson II
        Title: President and Chief Executive Officer
 
RONSON CORPORATION OF CANADA LTD.
 
By: /s/Louis V. Aronson
II                                                                                                  
Name: Louis V. Aronson II
Title: President and Chief Executive Officer

Consented to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


By
/s/ Peter Gannon
 
Name:
Peter Gannon
 
Title:
Vice President
 






